In a habeas corpus proceeding, petitioner appeals from a judgment of the Supreme Court, Dutchess County, dated December 15, 1975, which dismissed the petition. Judgment reversed, on the law and the facts, without costs or disbursements; petition granted with prejudice; and petitioner is restored to parole under the conditions heretofore in effect. The delay of 18 months after arrest and before the final parole revocation hearing, at which petitioner was represented by counsel, was, under the circumstances of this case, improper, notwithstanding an intervening indictment (see People ex rel. Allah v Warden, Bronx House of Detention, 47 AD2d 485; People ex rel. Walsh v Vincent, 50 AD2d 914). Latham, Acting P. J., Hargett, Damiani and Rabin, JJ., concur.